                 Case 2:19-cr-00023-MCE Document 40 Filed 01/04/21 Page 1 of 4


 1   ROBERTO MARQUEZ
     ATTORNEY AT LAW
 2   STATE BAR NO. 131195
 3   613 D STREET
     MARYSVILLE, CA 95901
 4   TEL: (530) 749-8766
     FAX: (530) 743-1364
 5
     Attorney for Defendant,
 6   Rick Glenn Vardell
 7

 8                                  UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                       No. 2:19-CR-00023-MCE
12                     Plaintiff,                    DEFENDANT RICK GLENN VARDELL’S
                                                     REQUEST TO PROCEED WITH THE
13          v.                                       JANUARY 07, 2021 STATUS
                                                     CONFERENCE HEARING VIA
14                                                   VIDEOCONFERENCE OR OTHER
     RICK GLENN VARDELL,
                                                     MEANS, WAIVER OF HIS PERSONAL
15                                                   APPEARANCE, AND CONSENT FOR MR.
                       Defendant.
                                                     VARDELL’S ATTORNEY TO SIGN HIS
16                                                   NAME ELECTRONICALLY, AND TO
                                                     SIGN MR. VARDELL’S CONSENT OR
17                                                   WAIVER ON HIS BEHALF; AND
                                                     PROPOSED ORDER
18
                                                     Judge: Honorable Morrison C. England, Jr.
19
20

21
            Pursuant to the Coronavirus Aid, Relief, and Economic Security (CARES) Act, H.R. 748
22
     (March 27, 2020), and the Court’s General Orders 611-616, defendant Rick Glenn Vardell hereby
23
     requests that the Court proceeds with the January 07, 2021 status conference, and permits him to
24
     appear by videoconference or appear telephonically if VTC is not reasonably available. In General
25
     Order 614, the Court found that such hearings generally cannot be conducted in person in this
26
     district without seriously jeopardizing public health and safety. Due to the coronavirus pandemic
27
     and other considerations as set forth in General Orders 614 and 616, the Court authorized the use
28
                                                     1
                Case 2:19-cr-00023-MCE Document 40 Filed 01/04/21 Page 2 of 4


 1   of videoconferencing or other means to conduct proceedings remotely with defense counsel and
 2   defendants sometimes in separate locations.
 3          In General Order 616, the Court found that, due to the public health situation relating to
 4   COVID-19, it may be impracticable, if not impossible, to obtain defendants’ actual signatures on
 5   documents for consent or waiver of certain rights in a timely and safe manner as required by some
 6   Federal Rules of Criminal Procedure. As a result, the Court found that any document may be
 7   signed electronically using the format “/s/ name,” where a defendant’s signature is called for,
 8   defense counsel may sign electronically on the defendant’s behalf using the format “/s/ name” and
 9   file the signed document electronically after defendant has an opportunity to consult with counsel,
10   and consents to counsel’s signing on defendant’s behalf, and where consent or waiver is not
11   explicitly required to be in writing, such consent or waiver may be obtained in whatever form is
12   most practicable under the circumstances, so long as the defendant’s consent or waiver is clearly
13   reflected on the record.
14          Mr. Vardell has told counsel that he consents to the January 07, 2021 status conference
15   hearing via the videoconference/teleconference procedure set forth in the CARES Act and adopted
16   by the Court in General Order 614. That consent need not be in writing. (Gen. Order 614, p. 2.)
17   To the extent that Mr. Vardell has a right to have the Judge be personally present in Court at the
18   time of the status conference hearing, he waives that right, whether it arises under the Federal
19   Rules of Criminal Procedure, the United States Code, the U.S. Constitution, or any other law. He
20   further waives any claim of error, on any basis, that these hearings should not have been held
21   without the Judge or parties being physically present in Court.
22          Mr. Vardell has also told counsel that he consents to his counsel signing electronically on
23   Mr. Vardell’s behalf, and that where Mr. Vardell’s consent or waiver is not explicitly required to
24   be in writing, such consent or waiver may be obtained in whatever form is most practicable under
25   the circumstances as set forth in General Order 616.
26          I hereby concur in Mr. Vardell’s request to proceed with the January 07, 2021 status
27   conference hearing via videoconference or other means, waiver of his personal appearance, and
28   consent for his attorney to sign Mr. Vardell’s name electronically and to sign Mr. Vardell’s
                                                      2
                Case 2:19-cr-00023-MCE Document 40 Filed 01/04/21 Page 3 of 4


 1   consent or waiver on his behalf.
 2                                        Respectfully Submitted,
 3
     Date: December 30, 2020.             /s/ Roberto Marquez
 4
                                          ROBERTO MARQUEZ
 5
                                          Attorney for Defendant
 6                                        Rick Glenn Vardell
 7

 8
            I agree to the above. I also hereby request that the Court proceeds with the January 07,
 9
     2021 status conference hearing via videoconference or other means, I waive my personal
10
     appearance at the January 07, 2021 status conference hearing, and I consent to my attorney signing
11
     my name electronically for my consent or waiver.
12
                                          Respectfully Submitted,
13

14   Date: December 30, 2020.             /s/ Rick Glenn Vardell
                                          DEFENDANT RICK GLENN VARDELL
15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                     3
                Case 2:19-cr-00023-MCE Document 40 Filed 01/04/21 Page 4 of 4


 1                                               ORDER
 2          For good cause shown, the Court hereby specifically finds that:
 3          a) The status conference hearing in this case may proceed on January 07, 2021;
 4
            b) Defendant Rick Glenn Vardell has waived his physical appearance at the January 07,
 5
               2021 status conference hearing and consents to remote hearing by Videoconference;
 6
               and
 7

 8          c) Defendant Rick Glenn Vardell consents for his attorney to sign Mr. Vardell’s name
 9             electronically and to sign Mr. Vardell’s consent or waiver on his behalf.
10
            Therefore, based on the findings above, and under the Court’s authority under Section
11
     15002(b) of the CARES Act and General Order 614, the January 07, 2021 status conference
12
     hearing will be conducted by Videoconference.
13

14          IT IS SO ORDERED.

15   Dated: January 4, 2021

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                     4
